SUMMARY ORDER
Plaintiff-Appellant Elizabeth Combier appeals from a February 28, 2005 judgntent of the United States District Court for the Southern District of New York (Daniels, J.) granting defendants-appellees’ motion to dismiss. We assume the parties’ familiarity with the underlying facts and procedural history of the case.
The claims Combier raises in her amended complaint are by and large precluded by an earlier stipulation of settlement she entered into, through counsel, at an impartial hearing regarding her daughter’s Individualized Education Plan (“IEP”). Combier’s contention that she never agreed to a settlement is belied by the record of proceedings before the Impartial Hearing Officer (“IHO”). Hearing Transcript, June 11, 2003, at 154; 174-79. The district court did not err in considering the IHO’s decision, along with certain other documents in the administrative record, since such documents were subject to judicial notice and were integral to the complaint. See Kavowras v. New York Times Co., 328 F.3d 50, 57 (2d Cir.2003); Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir.2002).
As to Combier’s claims regarding determinations made about her daughter’s IEP by the Committee on Special Education (“CSE”), on remand from the IHO’s June 2003 order, the district court correctly concluded that Combier had failed to exhaust her administrative remedies. “It is well settled that the [Individuals with Disabilities Education Act] requires an aggrieved party to exhaust all administrative remedies before bringing a civil action in federal or state court .... ” J.S. v. Attica Cent. Sch, 386 F.3d 107, 112 (2d Cir.2004). The administrative process “includes re*716view by an impartial due process hearing officer and an appeal from that hearing.” Id.
Combier seeks to bypass New York’s system of administrative review by filing a civil suit without first having challenged the CSE’s most recent determination before an IHO or State Review Officer. Cf. Grim v. Rhinebeck Cent. Sch. Dist, 346 F.3d 377, 379-80 (2d Cir.2003) (describing the administrative processes available to “New York parents who believe an IEP is insufficient under the IDEA”). Although “the IDEA’S exhaustion requirement does not apply in situations in which exhaustion would be futile,” Polera v. Bd. of Educ. of Newburgh Enlarged City Sch. Dist, 288 F.3d 478, 488 (2d Cir.2002) (internal quotation marks omitted), Combier has failed to establish an exception to that requirement here. The district court therefore lacked subject matter jurisdiction over her unexhausted claims. See id. at 490.
We have considered Combier’s remaining arguments and find that they lack merit. Accordingly, we affirm the judgment of the district court.